Sibbeokbb, J.
The question presented by the record is whether Henry 0. Payne, as trustee, granted and dedicated the lands in dispute to the public by the recorded plat of the village of Minocqua. This question is whether it was intended to include them in the plat as part of Park avenue. The map of the plat gives the courses and measurements of the boundary lines of the land embraced in the plat and the subdivisions thereof into lots, blocks, and streets, as surveyed and marked on the land and as they are represented on the recorded plat. Such platting, therefore, implies that the land *73bad been surveyed and that such survey located and identified by boundary lines the land embraced therein, that it located and identified the lots, blocks, and streets thereon, and that such surveyed location and identification of the land and the divisions into blocks and streets are evidenced by the lines and figures represented on the recorded plat. From this recorded plat it appears that the plat of ground surveyed embraced all •the land lying between certain definitely established survey lines and the shore line of Lake Kawaguesage, and that the shore line formed part of the boundary of the land platted. On the recorded plat the original location of Park avenue is indicated on the one side by the block line of the blocks abutting thereon; the opposite side thereof by a line representing •the shore line of the lake. This line also represents the boundary of the land, platted as terminating on the shore of the lake. These representations on the recorded plat, in connection with the lines indicating the location of blocks, lots, and public streets, tend to show that Park avenue was platted and located as including the land lying between the lake and the opposite block line abutting thereon on each side of block 13. This shows that it extended to the water’s edge and embraced all the land between the shore and the opposite blocks. Furthermore, the name “Park avenue” and its location on the recorded plat imply that it is a public thoroughfare of larger dimensions than the ordinary platted street. Again, the lines and location of that portion of this avenue between blocks 12 and 13 and the figures thereon indicate that this portion of the avenue only was to be limited to the width -of sixty feet and that the avenue expanded at each end of this portion and extended to the shore line. In addition to the foregoing evidential inferences from the recorded plat, the situation and location of the lots and blocks fronting on Park avenue, as represented, evince a plan in platting this ground providing for a wide avenue along the lake shore for the use of the public, to afford access to the water, and for the parking *74of the lake shore. The irregularities of the shore and the omission of the figures indicating the width thereof in feet, as is done with the other streets, sustain this view. The unrestricted and open use of all of this land by the public and the conduct of the dedicator after it was platted harmonize with the idea that this disputed land was embraced in the recorded plat as “Park avenue.” The only evidence in conflict therewith is the subsequent quitclaim deed, executed by' the person who platted the land, of certain alleged unplatted portions of the ground located within the limits of Park avenue as above described. This deed contains the following declaration: “It is understood that the grantor makes no representations whatever as to the title to the lands herein described.” This is of significance as tending to show that the grantor entertained a doubt as to whether he had any title to the land embraced in the deed. The evidentiary force of the recorded plat is so-clear as to be well nigh conclusive to the effect that the land which it was sought to convey by this deed is included in the village plat of Minocqua and was platted as Park avenue, and hence was dedicated to a public use.
By the Oowrt. — Judgment reversed, and the cause remanded with directions to enter judgment for the defendant*
BaiíNes, J., took no part.